               Case 2:20-cv-01478-JCC Document 23 Filed 11/17/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   THOMAS HILL, an individual,                           CASE NO. C20-1478-JCC
10                           Plaintiff,                    MINUTE ORDER
11           v.

12   BUILDER SERVICES GROUP, INC., a foreign
     corporation, BRIAN BUNCH and JANE DOE
13   BUNCH and the marital community comprised
     thereof,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ letter submissions (Dkt. Nos. 20, 21).

20   On Friday, November 13, 2020, counsel for Defendants emailed the Court asking for a

21   telephonic hearing under Local Civil Rule 7(i). Because it appeared the parties had not yet met

22   and conferred in good faith to resolve the issue without Court intervention, the Court ordered the

23   parties to do so and instructed that if the parties were unable to resolve the dispute and agreed

24   that expedited consideration was appropriate, they could file letter briefs setting forth the parties’

25   positions on Monday, November 16, 2020.

26          On Monday, November 16, 2020, Defendants filed a letter brief arguing that an email


     MINUTE ORDER
     C20-1478-JCC
     PAGE - 1
               Case 2:20-cv-01478-JCC Document 23 Filed 11/17/20 Page 2 of 2




 1   communication sent by Plaintiff’s counsel to Defendant Brian Bunch and to other employees of

 2   Defendant Builder Services Group, Inc. violated RPC 4.2, RPC 7.3, and raised corporate

 3   attorney-client privilege issues. (See generally Dkt. No. 20.) Defendants ask the Court to

 4   disqualify Plaintiff’s counsel or, in the alternative, to prohibit Plaintiff from using any

 5   information or documents received in response to the communication. (Id. at 2.) Plaintiff argues

 6   that the issue is not appropriate for consideration on expedited letter briefs, that expedited

 7   consideration without full briefing will prejudice Plaintiff, and that Defendants’ letter brief was

 8   improperly filed because the parties had not agreed to seek expedited consideration of the matter.

 9   (See generally Dkt. No. 21.)

10          Having fully considered the parties’ briefing and the relevant record, the Court finds that

11   consideration of the matter on an expedited basis is not warranted. The Court will benefit from

12   fuller briefing, and based on the reported status of the dispute and the type of relief requested by

13   Defendants, no unique urgency or specific prejudice will result if the parties address the matter

14   by filing motions in the ordinary course. Accordingly, the Defendants’ request for a telephonic

15   hearing or a ruling on the letter briefs is DENIED without prejudice.

16          DATED this 17th day of November 2020.

17                                                            William M. McCool
                                                              Clerk of Court
18
                                                              s/Paula McNabb
19
                                                              Deputy Clerk
20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1478-JCC
     PAGE - 2
